Citation Nr: 0415566	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bunionectomy of the left foot.

2.  Entitlement to service connection for residuals of a 
bunionectomy of the right foot.

3.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy.

4.  Entitlement to service connection for a mood disorder 
secondary to hormonal imbalance.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A review of the veteran's service medical records (SMRs) 
reveals no complaints or treatment relating to foot problems.  
Her December 1976 discharge physical examination was negative 
for any references to a foot problem.  The SMRs reflect 
routine gynecological care during her years of service, but 
she was treated for vaginitis in January 1974.  She was also 
evaluated for intermittent abdominal pain in November 1974, 
at which time she denied any history of dysmenorrhea.  She 
was evaluated for complaints of a vaginal discharge with 
burning and itching in September and October 1975, again in 
December 1975 and in November 1976.  The veteran was 
evaluated for possible iron deficiency anemia in 1976; 
however, there was no mention of this being related to any 
type of vaginal bleeding.  The SMRs contained no mention of 
any type of complaints related to a mood disorder.

The veteran submitted her original claim for service-
connected disability compensation in May 2001.  The veteran 
alleges that she had to wear ill-fitting shoes in service and 
experienced foot trouble as a result.  She further alleges 
that 


bunionectomies performed on her feet in 1998 were directly 
related to her alleged foot troubles in service.

The veteran also alleges that her total abdominal 
hysterectomy in September 2000 was related to gynecological 
symptoms and problems that she had in service.  She further 
alleges that she suffered from a mood disorder as a result of 
a hormonal imbalance related to her hysterectomy.

To date the veteran has not presented any objective evidence 
to show that she suffered from any type of foot problems in 
service.  She also has not provided any objective evidence to 
document why she had to have a hysterectomy, why the surgery 
is related to any incident of service or that she has a mood 
disorder related to her hysterectomy.

The RO wrote to the veteran to provide her with notice of the 
evidence necessary to complete and substantiate her claims in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), in October 2001.  The veteran's 
response was received in December 2001.  She provided copies 
of insurance documents and some treatment records.  She also 
provided the RO with a completed VA Form 21-4142 (JF), to 
authorize release of her treatment records from three 
separate medical professionals.  These included the physician 
who performed her hysterectomy, the podiatrist who performed 
her foot surgeries, and a chiropractor.

The Board notes that records have been received from the 
podiatrist, J. S. Wilson, D.P.M.  However, it is not certain 
if they represent all of the records as the veteran herself 
submitted copies of records, and the records were never 
requested directly from Dr. Wilson.  The same is true for the 
records from the Morningstar Chiropractic office.  Although, 
it is not certain how relevant the chiropractic records are 
to the veteran's current appeal, she has identified them as a 
source of evidence in this case.  In both instances the 
veteran has provided some or all of the records from the 
healthcare providers as well as a release to obtain the 
records directly from the source.  There is no evidence that 
a request was made for the records.

In regard to the veteran's hysterectomy, the only objective 
evidence of record for her surgery is a portion of a form 
completed by her surgeon, E. L. McMillan, M.D., and insurance 
documents related to the surgery.  There are no actual 
clinical records to show when the veteran was first seen, 
what the etiology of the medical condition that dictated the 
hysterectomy was, etc.  As with the other medical evidence, 
the veteran provided a signed release form for records to be 
obtained from the Women's Care Center and Dr. McMillan but no 
records were requested.

The RO must request the records identified and authorized for 
release by the veteran and associate them with the claims 
file if obtained.  If the records are not obtained, 
documentation of the effort to get them must be included in 
the claims file as part of VA's duty to assist under the 
VCAA.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated her for 
her claimed disabilities since 
service.  (The RO is advised that 
the veteran submitted a change of 
address notification directly to the 
Board in May 2004.)  After securing 
the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  



2.  Thereafter, the veteran should 
be afforded a VA gynecology 
examination.  The examiner should 
review the claims file, to include 
the veteran's service medical 
records.  The examiner should take a 
detailed history from the veteran.  
The examiner is requested to provide 
an opinion as to whether the need to 
perform a hysterectomy was at least 
as likely as not related to any 
incident of service.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  (The veteran should be 
advised that failure to appear for 
an examination as requested, and 
without good cause, could adversely 
affect her claim, to include denial.  
See 38 C.F.R. § 3.655 (2003).)

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

